UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) March 1, 2011 PREMIER FINANCIAL BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-1206757 (State or other jurisdiction of incorporation organization) (I.R.S. Employer Identification No.) 2883 Fifth Avenue Huntington, West Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number(304) 525-1600 Not Applicable Former name or former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) PREMIER FINANCIAL BANCORP, INC, INFORMATION TO BE INCLUDED IN THE REPORT Item 2.02.Results of Operations and Financial Condition On March 1, 2011, Premier issued a press release regarding its financial results for the year and quarter ended December 31, 2010. The full text of that press release is furnished as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits (c) Exhibit 99.1 - Press Release dated March 1, 2011. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PREMIER FINANCIAL BANCORP, INC. (Registrant) /s/ Brien M. Chase Date: March 1, 2011Brien M. Chase,SeniorVice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press Release dated March 1, 2011 captioned “Premier Financial Bancorp, Inc. Announces Record Annual Earnings in 2010.”
